Notice of Allowability
	This is a Notice of Allowability based on the 16/409,518 application response filed on 12/02/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Attempts to contact Att. Joe Muncy have been made on 2/10/2021, 2/11/2021, and 2/12/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
In Claim 1 Line 17, the limitation “motor is resistance” has been amended to --- motor is in a resistance mode---
In Claim 6 Line 3, the limitation “conv3ex” has been amended to ---convex---
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Lo (US Patent No. 4,986,533), Mautner (US Patent no. 5,071,117), Moser (US Patent No. 7,530,932), and Chang (US Publication No. 2004/0130228) are prior arts of record that fail to teach wherein when the crankshaft rotates in a first direction, causing rotation of the transmission unit and the motor with the crankshaft toward the first direction, the motor is resistance; when the motor shaft of the motor rotates in a second direction opposite to the first .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784